    Case 4:18-cv-00247-ALM Document 200 Filed 08/13/20 Page 1 of 1 PageID #: 4545



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

     JASON LEE VAN DYKE                      §
         Plaintiff                           §
                                             §
     v.                                      §           Case No. 4:18cv247
                                             §
     THOMAS CHRISTOPHER RETZLAFF §
     a/k/a Dean Anderson d/b/a BV Files, Via §
     View Files L.L.C., and ViaView Files    §
           Defendant                         §


                                                ORDER

             Before the Court is Defendant Thomas Retzlaff’s unopposed motion for leave to

     file his amended motion for no-evidence summary judgment (Dkt. #197). The Court

     finds        that        the        Motion          should         be        GRANTED.

             It is therefore ORDERED that Defendant Retzlaff's amended motion for no-
.
     evidence summary judgment (Dkt. #196) is deemed filed. Plaintiff’s deadline to respond

     to the amended motion for no-evidence summary judgment (Dkt. #196) shall begin to

     run on the later of August 12, 2020, or the date the Court signs this order granting leave.
             IT IS SO ORDERED.

             SIGNED this 13th day of August, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
